department of the treasury internal_revenue_service washington d c mar qe tep ra th tax_exempt_and_government_entities_division uil no neaene’ employer a plan x plan y plan z state a date dear this is in response to your letter dated date submitted on your behalf by your authorized representative in which your request a ruling concerning the application of sec_402 and sec_401 of the internal_revenue_code the code’ under penalty of perjury the following facts and representations have been submitted in support of the ruling_request employer a is a tax exempt_corporation under sec_501 of the code employer a maintains plan x for employees of its participating employers plan x is a pension_plan within the meaning of sec_1_401-1 of the income_tax regulations the regulations on date the internal_revenue_service issued a favorable determination_letter on the qualified status of plan x under the terms of plan x participants are provided a choice of distribution options including a one-time election to receive an immediate single sum payment equal to the current value of the employee’s vested_accrued_benefit upon termination of employment employer a also maintains plan y a profit sharing plan within the meaning of sec_1_401-1 of the regulations that includes a cash_or_deferred_arrangement qualified under sec_401 of the code on date the service issued a favorable determination_letter on the qualified status of plan y plan y permits a plan participant or an employee who is expected to become a participant to establish a separate rollover_contribution account to which he or she may contribute an eligible_rollover_distribution as the term is defined in the plan document the plan definition is intended to conform to the requirements of sec_401 and sec_402 of the code plan y defines a participant as any employee who is not an excluded_employee who has satisfied all of the age and service requirements of the plan plan y defines a former participant as an individual who is no longer an employee due to having incurred a termination of employment but who retains and is entitled to receive an accrued_benefit under the plan finally employer a maintains plan z which allows employee deferrals and benefits under sec_403 of the code plan z provides for lump sum distributions to participants based on these facts and representations the following rulings are requested that a direct trustee-to-trustee transfer under sec_401 of the code of an eligible_rollover_distribution to plan y from either plan x or plan z by a former participant’ will not create a taxable_event for such former participant under sec_402 of the code that a rollover_contribution or direct trustee-to-trustee transfer under sec_401 of the code to plan y of an eligible_rollover_distribution from an ira or another qualified_plan or b plan held in the name of or for the benefit of a former participant that involves only proceeds received by the ira or other qualified_plan or b plan from plans x y or z and the earnings thereon will not create a taxable_event for such former participant under sec_402 of the code that acceptance of any transfer or rollover_contribution described above will not cause a loss of qualified status for plan y under sec_401 of the code with respect to ruling requests one and two sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_72 of the code provides for an additional tax on any amount received from a qualified_retirement_plan as defined in sec_4974 which includes plans described in sec_401 the additional tax for the taxable_year in which such amount is received is equal to percent of the portion of such amount which is includible in gross_income except where such income is distributed on or after an employee attains the age of or on account of one or more exceptions provided for under sec_72 of the code sec_401 of the code provides that a_trust created or organized in the united_states and forming part of a qualified_stock bonus pension or profit sharing plan of an employer constitutes a qualified_trust only if the various requirements set out in a are met revrul_67_213 1967_2_cb_149 involves the transfer of funds directly from the trust forming part of a qualified_pension plan to the trust forming part of a qualified_stock bonus plan the revenue_ruling provides in part that if a participant's interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer sec_401 of the code provides in general that a_trust shall not constitute a qualified_trust under sec_401 unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution elects to have such distribution paid directly to an eligible_retirement_plan and specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code states that for purposes of this paragraph the term eligible_retirement_plan has the meaning given such term by sec_402 except that a qualified_trust shall be considered an eligible_retirement_plan only if it is a defined_contribution_plan the terms of which permit the acceptance of rollover distributions however sec_1_401_a_31_-1 q a-2 of the regulations states in pertinent part that a plan is permitted at a participant's election to make a direct_rollover to any type of retirement_plan as defined in sec_402 including a defined_benefit_plan sec_402 of the code states in pertinent part that the term eligible_retirement_plan means - i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides that if a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property transferred then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that for purposes of this subsection the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust with certain exceptions for substantially_equal_periodic_payments required minimum distributions and hardship distributions sec_402 of the code generally provides that the rollover described in sec_402 must occur no later than days after the day on which the distribute received the property distributed subject_to the hardship exception described in subparagraph b sec_402 of the code provides that a transfer to an ira resulting in any portion of a distribution being excluded from income under sec_402 shall be treated as a rollover_contribution described in code sec_408 sec_408 of the code defines a distribution from a conduit_ira eligible to be rolled over into a sec_401 qualified_plan as a distribution from an ira in which no amount in the account and no part of the value of the annuity is attributable to any source other than a rollover_contribution as defined in sec_402 from an employee's trust described in sec_401 which is exempt from tax under sec_501 or from an annuity plan described in sec_403 and any earnings on such contributions and the entire amount received including property and other money is paid for the benefit of such individual into another such trust or annuity plan not later than the day after the day on which the individual receives the payment or distribution with respect to ruling_request one plans x and z provides that participants can request a rollover in the form of a direct trustee-to-trustee transfer to an eligible_retirement_plan plan y is an eligible_retirement_plan within the meaning of sec_402 and it provides that it accepts eligible rollover distributions accordingly we conclude that a direct trustee-to-trustee transfer pursuant to sec_401 of the code of an eligible_rollover_distribution from plan x or plan z to plan y at the request of a former participant as defined in plan y will not create a taxable_event for such former participant under sec_402 of the code to the extent that it is otherwise an eligible_rollover_distribution and the requirements of sec_402 are met similarly with respect to ruling_request two because plan y provides for the establishment of rollover_contribution account amounts may be rolled over from another qualified_plan a b plan or a an ira including a conduit_ira to plan y by a participant or former participant as defined in plan y provided the amount rolled over is otherwise an eligible_rollover_distribution within the meaning of sec_402 and sec_408 of the code accordingly we conclude that a rollover_contribution or direct trustee-to- trustee transfer under sec_401 of the code to plan y of an eligible_rollover_distribution from an ira or another qualified_plan or b plan held in the name of or for the benefit of the former participant as defined in plan y that involves only proceeds received by the ira or other qualified_plan or b plan from plans x y or z and the earnings thereon will not create a taxable_event for such former participant under sec_402 of the code to the extent that it is otherwise an eligible_rollover_distribution and the requirements of sec_402 are met with respect to ruling_request three section dollar_figure of revproc_2009_4 2009_1_irb_121 provides that the employee_plans technical office ordinarily will not issue letter rulings on matters involving a plan's qualified status under sec_401 through of the code and sec_4975 of the code and that matters involving a plan's qualified status are generally handled by the employee_plans determination program as provided in revproc_2008_6 of 2008_1_irb_192 revproc_93_10 and revproc_93_12 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office fc so if you wish to inquire about this ruling please contact d no at please address all correspondence to se t ep ra t4 sincerely yours d re ditth che donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose ce
